Citation Nr: 0522788	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.	Entitlement to a rating in excess of 30 percent for 
ulcerative colitis.

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1985.     

In its February 2000 rating decision, the RO denied a rating 
in excess of 30 percent for ulcerative colitis.  In May 2000, 
the veteran's attorney filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in August 2000, and 
the veteran's attorney filed a substantive appeal later that 
month.

Thereafter, in an August 2003 rating decision, the RO denied 
the veteran's claim for a TDIU.  The veteran's attorney filed 
a NOD that same month.  A SOC was issued in April 2004, and 
the veteran's attorney filed a substantive appeal later that 
month. 

In its August 2004 decision, the Board of Veterans' Appeals 
(Board) denied a rating in excess of 30 percent for 
ulcerative colitis, and entitlement to a TDIU.  The veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2005, Counsel for the 
VA Secretary and the veteran filed a Joint Motion for Remand 
and to Stay Proceedings (Joint Motion).  In an Order dated 
later in April 2005, the Court granted the Joint Motion, 
vacating the August 2004 Board decision and remanding the 
matter to the Board for further proceedings consistent with 
the Joint Motion.  

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

As pointed out in the Joint Motion, regarding the claim for a 
TDIU, further medical evaluation would assist in providing 
more complete and definitive information as to whether the 
veteran is rendered unemployable due to a service-connected 
disability.  In August 2004, the Board denied the claim for a 
TDIU, in large part, because there was no medical evidence or 
opinion that the veteran's colitis rendered him employable.  
The most recent, August 2003 examiner did not address this 
matter, despite the fact that the RO had requested such an 
opinion in scheduling the examination.  Hence, as noted in 
the Joint Motion, such an opinion is warranted.   

Accordingly, the Board finds that the veteran should undergo 
another VA examination for ulcerative colitis (the only 
disability underlying the veteran's claim for a TDIU), and 
that the examining physician should offer an opinion as to 
whether the veteran is rendered unemployable by his colitis.  
Such an examination would also provide contemporaneous 
findings needed to fully and fairly evaluate the claim for a 
higher rating for ulcerative colitis, given the approximate 
two-year period since the last examination for this 
condition.

Accordingly, the RO should arrange for the veteran to undergo 
VA gastrointestinal examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, will result in a denial of 
the claims for increase (to include the claim for a TDIU).  
See 38 C.F.R. § 3.655(b) (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Providence VA 
Medical Center (VAMC), dated from January 2000 to March 2004.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Providence 
VAMC following the procedures prescribed in 38 C.F.R. § 3.159 
(2004) as regards requesting records from Federal facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to each of the 
claims on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See       38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the 
Providence VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's ulcerative colitis, from 
March 2004 to the present.  The RO must 
follow the current procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a gastrointestinal examination for his 
ulcerative colitis, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examiner 
prior to completion of his or her 
report), and all clinical findings should 
be reported in detail. 

The examiner should render findings with 
regard to the frequency and severity of 
any exacerbations and/or attacks of 
ulcerative colitis, to include whether 
the veteran experiences numerous attacks 
with health only fair during remissions.  
The examiner should also indicate the 
severity of any malnutrition, as well as 
whether there is any anemia, general 
debility, or serious complications such 
as liver abscess.  The physician should 
then provide an assessment, based on the 
above findings, as to whether the 
veteran's ulcerative colitis is best 
characterized as moderately severe, 
severe, or pronounced in severity.  

Additionally, the examiner should offer 
an opinion as to the impact of the 
veteran's ulcerative colitis on his 
employability-specifically, whether the 
veteran's colitis renders him unable to 
obtain or retain substantially gainful 
employment.  In providing the requested 
opinion, the examiner should note 
specific consideration of the August 2000 
private physician's opinion regarding the 
veteran's ability to function in an 
occupational environment at that time.   

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the  
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for a 
rating in excess of 30 percent for 
ulcerative colitis, and for a TDIU.  If 
the veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
of the claims in light of all pertinent 
evidence and legal authority.

8.	If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



